Title: [Diary entry: 5 January 1772]
From: Washington, George
To: 

5. Told Mr. Willis of Loudoun that he might have my small Tract of Land adjoining Wormeley, Alexander, and others for £250—provided he took it without measuring; but if I run it out, it should be priced at 25/. pr. Acre let it measure more or less. He also wanted the Plantation Kennedy lives on upon Lease, & would give, if he liked the place upon examining of it, £40 pr. Ann. Rent if he had the liberty of Working 25 hands thereon. To this I told him I would give no definitive answer as I was under promise of giving the preference to another but would write him as soon as I could.